Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 06/26/2020 is entered.  Claims 1-16 are currently pending.
The Drawings filed 06/26/2020 are approved by the examiner.
The IDS statement filed 06/26/2020 has been considered. An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6-11, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “the aluminum hydroxide is a surface-treated aluminum hydroxide that has undergone a surface treatment,” which further limits the aluminum hydroxide component of claim 1 to be a surface-treated aluminum hydroxide (note, the use of the term “is” means all aluminum hydroxide is present as surface-treated aluminum hydroxide), and further recites “an amount of the surface-treated aluminum hydroxide is 400 parts by mass or less” which further limits the surface-treated aluminum hydroxide, i.e., the aluminum hydroxide of claim 1, to be present in an amount of 400 parts by mass or less.  However, the recited 400 parts by mass or less range fails to further limit the subject matter or include all the limitations of the parent claim 1 because claim 1 already recites the composition comprises “from 950 to 1350 parts by mass of aluminum hydroxide”.  The surface-treated aluminum hydroxide, i.e., the aluminum hydroxide of claim 1, is already present in amount of 950-1350 parts by mass and the further range limitation of 400 parts by mass or less is completely below and outside the scope of the range recited in the parent claim, and thus claim 2 fails to further limit the subject matter or include all the limitations of parent claim 1.  Claims 6-11 and 14 are also rejected for their dependency on claim 2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (JP 2015-193785 A, hereinafter Miyahara) in view of Siegfried et al. (EP 3064560 A1, hereinafter Siegfried) or Guo et al. (US 9,096,785, hereinafter Guo).  An English language machine translation of Miyahara is provided with this correspondence.
As to claim 1, Miyahara teaches a thermally conductive elastomer composition (para. 0001 and 0014) comprising 100 parts by mass of a styrene-based thermoplastic elastomer, 550 to 1500 parts by mass of paraffin oil, and 2000 to 6000 parts by mass of a thermally conductive filler (para. 0009 and 0017).  
Regarding the claimed range of 400 to 540 parts by mass of process oil, note the disclosed lower boundary of 550 parts paraffin oil is merely close such that a person of ordinary skill in the art would expect a composition containing 540 parts oil versus 550 parts oil would expect them to have the same properties.  Furthermore, the disclosed lower boundary of 550 parts by mass paraffin oil is merely an exemplary or preferred embodiment of the amount of oil because Miyahara further teaches if the amount of paraffin oil is too small, the effect of reducing hardness may not be sufficient (para. 0042) and clarifies what constitutes “too small” via the working examples that an amount of 400 parts by mass paraffin oil is detrimentally results in a molded product that’s hardness is too high (Comparative Example 5, para. 0084; note Comparative Example 5 is also Example “14” in Table 2 on page 16 of the original document, which has 400 parts by mass of the paraffin oil).  Accordingly, at the time of the effective filing date it would be within the purview of a person of ordinary skill in the art to provide amount(s) of oil below 550 parts by mass but above 400 parts by mass with the reasonable expectation of obtaining a moldable composition and/or molded product with sufficient softening/reduced hardness via the teachings of the broader disclosure that clarify 400 parts by mass paraffin oil is too low.  
Regarding the claimed ranges of 950 to 1350 parts aluminum hydroxide and 70 to 80 parts by mass of expanded graphite, note the disclosed range of 2000 to 6000 parts by mass of a thermally conductive filler refers to the total amount of thermally conductive fillers, which includes metal oxides in addition to metal hydroxides and expanded graphite (para. 0028, 0031, and 0040).  Miyahara teaches aluminum hydroxide is a preferably metal hydroxide provided in the thermally conductive filler (para. 0029), and blending aluminum hydroxide in an amount of at least 1000 parts by mass and expanded graphite in an amount of 20 to 200 parts by mass, preferably 50 to 150 parts by mass, imparts excellent flame retardancy while maintaining thermal conductivity (para. 0027, 0033, 0034, and 0036, and 0038).  Miyahara teaches an exemplary particle size of the aluminum hydroxide is 7 µm (para. 0072), which falls within the claimed range of 3 to 20 µm.  The disclosed range of at least 1000 parts by mass of aluminum hydroxide overlaps the claimed range of 950 to 1350 parts aluminum hydroxide, and the disclosed ranges of 20-200 parts by mass and 50-150 parts by mass expanded graphite overlaps the claimed range of 70-80 parts by mass of expanded graphite.  In the event the disclosed ranges of 20-200 parts by mass or 50-150 parts by mass expanded graphite are not sufficiently specific to constitute overlap of the narrow claimed range of 70-80 parts by mass of expanded graphite, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed range from varying/optimizing the amount of expanded graphite from the teachings of Miyahara since the reference directly teaches 20-200 parts by mass, and more specifically 50-150 parts by mass, of expanded graphite achieves the best flame retardancy and insulating property of the composition (para. 0038).  
Miyahara fails to teach the average particle diameter of the expanded graphite is 3 to 20 µm and a difference between the average particle diameters of the aluminum and expanded graphite is within 5 µm.  
However, Siegfried teaches general blends of thermally conductive filler materials in thermoplastic compositions (para. 0011 and 0020).  The thermally conductive fillers include expanded graphite as a first filler (see the “at least one filler” and “first filler”) having an average particle size of 2 to 150 µm and include aluminum hydroxide as another filler (see the “at least one filler different from (1) and (2)” and “third filler”) having an average particle size of 1 to 100 µm (para. 0011 and 0027-0031) in order to achieve a synergistic increase in thermal conductivity (para. 0020).  
Alternatively, Guo teaches general blends of thermally conductive fillers in thermoplastic compositions (col. 38 lines 42-46).  The thermally conductive filler comprises at least one thermally conductive filler having thermal conductivity of at least 10 W/m-K and at least one thermally insulating filler having thermal conductivity of up to 5 W/m-k and even 10 W/m-K, which despite its terminology as a “thermally insulating filler” is nevertheless still quite thermally conductive, (col. 38 lines 42-62 and col. 41 lines 30-41).  The thermally conductive filler includes expanded graphite having a mean particle size of about 3 to 10 µm and subsets thereof (col. 38 lines 63 to col. 39 line 10 and col. 40 lines 11-32), and the thermally insulative filler includes aluminum hydroxide having a mean particle size of about 3 to 10 µm and subsets thereof (col. 41 lines 42-51 and col. 42 lines 17-38).  Further discussions/teachings in the background and definition sections have the implication the fillers are provided to obtain and tailor sufficient thermal conductivity and heat dissipation of the composition (col. 1 lines 14-30 and col. 3 line 64 to col. 4 line 4).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the particle size values of expanded graphite and aluminum hydroxide taught by Siegfried and/or Guo to the particles of Miyahara in order to obtain, tailor, and even increase, thermal conductivity of compositions comprising such.  The applied Siegfried and Guo references teach typical particle size values of expanded graphite and aluminum hydroxide as thermally conductive fillers.  The disclosed size ranges of Siegfried substantially overlap the instantly claimed diameter ranges, and the degree of similarity between the two disclosed ranges of the reference (2 to 150 µm and 1 to 100 µm) nevertheless meet the claimed difference of average particle diameter being within 5 µm because the disclosed ranges of the reference are merely on the order of ones and tens of micrometers.  The disclosed size ranges of Guo fall within the instantly claimed diameter ranges, and the disclosed ranges and subsets of the reference (e.g., 3 to 10 µm and subsets such as 6 to 10 µm or 3 to 5 µm, see col. 40 lines 11-32 and col. 42 lines 17-38) are so narrow that they directly meet the claimed difference of average particle diameter being within 5 µm.  
As to claim 3, the rationale as to the prima facie obviousness of the process oil range of claim 1 described above substantially meets the instantly claimed narrower range of 430 to 530 parts by mass process oil.  As similarly described above, the disclosed lower boundary of 550 parts paraffin oil in Miyahara is merely close such that a person of ordinary skill in the art would expect a composition containing 530 parts oil versus 550 parts oil would expect them to have the same properties.  Furthermore, the disclosed lower boundary of 550 parts by mass paraffin oil is merely an exemplary or preferred embodiment of the amount of oil because Miyahara further teaches if the amount of paraffin oil is too small, the effect of reducing hardness may not be sufficient (para. 0042) and clarifies what constitutes “too small” via the working examples that an amount of 400 parts by mass paraffin oil is detrimentally results in a molded product that’s hardness is too high (Comparative Example 5, para. 0084; note Comparative Example 5 is also Example “14” in Table 2 on page 16 of the original document, which has 400 parts by mass of the paraffin oil).  Accordingly, at the time of the effective filing date it would be within the purview of a person of ordinary skill in the art to provide amount(s) of oil below 550 parts by mass but above 400 parts by mass with the reasonable expectation of obtaining a moldable composition and/or molded product with sufficient softening/reduced hardness via the teachings of the broader disclosure that clarify 400 parts by mass paraffin oil is too low.  
As to claims 4 and 12, Miyahara teaches the expanded graphite is in a state of mixed flakes, granules, and/or chunks (the expanded graphite is scaly, para. 0030; the expanded graphite is present as a particulate, para. 0072).  In any event, the combination of Miyahara in view of Siegfried and/or Miyahara in view of Guo also meet this claimed limitation (Siegfried teaches the expanded graphite is present as a particulate, para. 0011, 0027, and 0029; Guo teaches the graphite is present as flakes, spheres, and as a particulate, col. 39 lines 27-38 and col. 40 lines 11-32).
As to claims 5, 13, 15, and 16, Miyahara teaches a thermally conductive molded article obtained by molding the composition (para. 0001 and 0054).

Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Miyahara et al. (JP 2012-211250 A) teaches a thermally conductive composition where a coupling agent, e.g., a titanate coupling agent or a silane coupling agent, is blended with a thermally conductive filler, e.g., aluminum hydroxide, to increase the dispersibility of the filler in the composition (para. 0022 and 0026-0029).
Nakamichi et al. (US 8,653,176) teaches a thermally conductive material where aluminum hydroxide surface-treated with a fatty acid, titanic acid, a silane coupling agent, or a nitric compound achieves environmentally friendly flame retardancy (col. 20 line 49 to col 21 line 13).
Tamura et al. (US 9,612,065) teaches a thermally conductive material where a heat conductive filler, e.g., aluminum hydroxide, can be surface treated with a silane coupling agent, titanate coupling agent, or fatty acid to enhance the strength of an article thereof and/or reduce the viscosity of the composition while manufacturing the article (col. 6 line 43 to col. 7 line 21). 
For purposes of compact prosecution, Applicant is cautioned amendments that overcome the 112d rejection of claim 2 and its dependent claims would likely necessitate and render one of the above references applicable under 35 U.S.C. 103 with the already applied prior art references in view of the clarified/corrected scope. 
Any remaining reference(s) listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 22, 2021